Exhibit 99 MAZZAL HOLDING CORP PRO-FORMA FINANCIAL INFORMATION (unaudited) The following unaudited pro-forma balance sheet and statements of operations have been prepared to provide information with regard to the real estate acquisition of vacant land, better known as Lots 21 and 25, 1arkway, located in West Roxbury, Massachusetts (the “Property”). The acquisition of 1arkway was disclosed in our Company'ssecond quarter 10-Q filed with the Securities and Exchange Commission. (a) Unaudited Pro Forma Financial Information Unaudited pro-forma balance sheet as of June 30, 2014 Unaudited pro-forma statement of operations from six months ended June 30, 2014 Unaudited pro-forma statement of operations from year ended December 31, 2013 Notes to the unaudited pro-forma financial information. The following unaudited pro-forma balance sheet of Mazzal Holding Corp (the “Company”) as of June 30, 2014 and the unaudited pro-forma statements of operations of the Company for the six month period ended June 30, 2014 and for the year ended December 31, 2013 have been prepared as if the acquisition of 1arkway had occurred on June 30, 2014 for the pro-forma balance sheet, and as if the acquisition of 1arkway had occurred on January 1, 2014 and 2013 in the respective statements of operations. Our pro-forma financial statements are presented for informational purposes only and should be read in conjunction with the historical audited financial statements included in the filing of the Company's most recent 10-K, filed with the Securities and Exchange Commission. The adjustments to our pro-forma financial statements are based on available information and assumptions that we consider reasonable. Our pro-forma financial statements do not purport to (1) represent our financial position that would have actually occurred had the acquisition of the 1arkway occurred on June 30, 2014, (2) represent the results of our operations that would have actually occurred had the acquisition of 1arkway property occurred on January 1, 2014 and 2013 and (3) project our financial position or results of operations as of any future date or for any future period, as applicable. MAZZAL HOLDING CORP (A Development Stage Company) UNAUDITED PRO-FORMA BALANCE SHEET As of June 30, 2014 Mazzal Holding Corp Acquisition of Vacant Land on 1arkway, MA Company Pro Forma $ $ $ A B ASSETS Cash and cash equivalents - Total current assets - Real estate assets, at cost: Land held for development CC Total real estate assets Land deposit DD - TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses - Loans from related parties EE Total liabilities Stockholders' Equity Preferred stock, $0.0001 par value, 100,000,000 authorized shares; no shares issued and outstanding - - - Common stock, $0.0001 par value; 100,000,000 shares authorized; 20,000,000 shares issued and outstanding - Additional paid-in capital - Retained earnings during development stage - Total Stockholders' Equity - TOTAL LIABILTIES AND STOCKHOLDERS' EQUITY MAZZAL HOLDING CORP (A Development Stage Company) UNAUDITED PRO-FORMA STATEMENT OF OPERATIONS For the six months ended June 30, 2014 Mazzal Holding Corp Acquisition of Vacant Land on 1arkway, MA Company Pro Forma $ $ $ FF GG Revenue - - - Operating expenses: General and administrative: Filing fees - - - Other costs - Professional fees: -Auditor’s fees - -Legal fees - Repairs and maintenance - Total operating expenses - Loss from operations - Other Income Interest income 3 - 3 Net loss - Earnings per share attributable to common stockholders - basic and diluted - - Pro forma weighted-average number of common shares outstanding - basic and diluted HH MAZZAL HOLDING CORP (A Development Stage Company) UNAUDITED PRO-FORMA STATEMENT OF OPERATIONS For the year ended December 31, 2013 Mazzal Holding Corp Acquisition of Vacant Land on 1arkway, MA Company Pro Forma $ $ $ II JJ Revenue - - - Operating expenses: General and administrative: Filing fees - Management fees Other costs - Professional fees: -Auditor’s fees - -Legal fees - Repairs and maintenance - Total operating expenses - Loss from operations - Other Income Interest income 4 - 4 Net loss - Earnings per share attributable to common stockholders - basic and diluted - - Pro forma weighted-average number of common shares outstanding - basic and diluted HH 1. Balance sheet adjustments A. Represents the historical balance sheet of Mazzal Holding Corp. (the “Company”) as of June 30, 2014. B. Reflects the acquisition of the property known as Lots 21 and 25, 1arkway, located in West Roxbury, Massachusetts, as if acquired on June 30, 2014. CC. The purchase price of 1arkway is $800,000 and consists of investment in real estate comprising vacant land. The Company will record the purchase price of the property in accordance with Financial Accounting Standards Board Accounting Standards Codification ASC Topic 970-360-25: Real Estate Project Costs. DD. On June 18th, 2014 the Company paid a $25,000 cash as a deposit towards the purchase price of the property. EE. Company stockholders will privately finance the purchase of the property through sale of private equity and any shortfall will be covered through Company public or private placement offerings. 2. Income statement adjustments FF. Reflects our historical statement of operations of the Company for the six months ended June 30, 2014. GG. There was no impact on the statement of operations from the acquisition of 1arkway Street property. HH. Pro forma earnings per share—basic and diluted is calculated by dividing pro forma consolidated net profit allocable to common stockholders by the number of weighted average shares of common stock outstanding for periods ended June 30, 2014 and December 31, 2013 (after stock split). II. Reflects our historical statement of operations of the Company for the year ended December 31, 2013. JJ. There was no impact on the statement of operations from the acquisition of 1arkway Street property.
